Title: To Benjamin Franklin from William Lee, 27 June 1779
From: Lee, William
To: Franklin, Benjamin


Sir.
Frankfort 27th. June 1779
By the Letter you did me the Honor to write to me the 17th. instant, I perceive you are still under a mistake relative to the Contract made with D’Acosta & Co.— There never was to my knowlege any Contract made with that house for the same things that I requested you to apply for to the French Ministry on account of the State of Virginia.
D’Acosta & Co. contracted to send some thousand fusils & other triffleing Articles for the State of Virginia, which they expressly stipulated to ship from France before the end of last September, otherwise the Contract was to be entirely void.
This House fail’d to comply with their Contract, and even without making any Apology, or giving any reason for so doing; which I have since thought a most fortunate circumstance not only for the State of Virginia but indeed for America, having authentic information, that within the course of 12 Months past, many thousand fusils have been sent from Leige to a Clerk of that house, many of them of so base a quality as to cost only Seven Livres the fusil & bayonet.
In my Judgement it is an unpardonable cruelty to put such instruments into the hands of brave Men who are not only fighting for their own Lives, but in defence of the Liberties of their Country.
The most important part of the Supplies that the French Ministry were requested to furnish for the State of Virginia are the Canon, Howitzers, Mortars, Powder Ball & Shells; none of which have ever been contracted for with any one, & if they shou’d be sent to Boston or Charles Town for Congress, they cannot be of any more use to Virga: while the War continues & the Enemy have the Superiority in the American Seas, than if they were in France; & as the principal Military operations this year, will most likely be in the Southern States, there is much reason to apprehend that the want of fusils will be severely felt in that quarter. I therefore hope you will endeavor to get the Supplies requested sent to Virginia as soon as possible, since they may be even now got there before the Campaign is ended.
In doing this you will certainly render an essential Service, to the Common Cause & highly oblige him who has the Honor to be with very great respect Sir Your most Obliged and Obedient Humble Servant
W: Lee
Honorable Benjamin Franklin Esqr. &c &c &c
 
Addressed: The Honorable / Benjamin Franklin Esqr. Minister / Plenipotentiary, to the Court of / Versailles, from the United States / of America. / at Passy / near Paris
Endorsed: Wm Lee Esqr about the Arms
